TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00547-CV




  In re Rockstar Remodeling and Diamond Decks, LLC; and Donald M. Ferguson a/k/a
                                Donnie M. Ferguson




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                                           ORDER


PER CURIAM

               Relators Rockstar Remodeling and Diamond Decks, LLC and Donald M.

Ferguson a/k/a Donnie M. Ferguson have filed a petition for writ of mandamus and emergency

motion to stay the underlying proceedings. See Tex. R. App. P. 52.1, 52.10(a). We grant the

motion in part and temporarily stay the trial court’s August 26, 2022 order pending further order

of this Court to the extent that the trial court ordered relators to provide access to electronic

devices for forensic examination or to produce documents and electronic data that are not in

relators’ possession, control, or custody. See id. 52.10(b). The Court orders the real party in

interest to file a response to the petition for writ of mandamus on or before September 12, 2022.

               It is ordered on September 7, 2022.



Before Justices Goodwin, Baker, and Kelly